Citation Nr: 0938559	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-10 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for seizures.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to 
November 1974.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2006 and January 2007 rating 
decisions of the Oakland, California, Department of Veterans 
Affairs (VA) Regional Office (RO), which, respectively, 
denied the claims of entitlement to service connection for 
seizure disorders and PTSD.


FINDINGS OF FACT

1.  The Veteran's seizures manifested many years after 
service and probative evidence of a nexus between seizures 
and active military service is not of record. 

2.  There is no credible supporting evidence to verify the 
occurrence of the Veteran's claimed in-service PTSD-inducing 
stressors.  


CONCLUSIONS OF LAW

1.  Seizures were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Laws and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

The establishment of service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f).  See also, Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

Seizures

The Veteran asserts that he is entitled to service connection 
for a seizure disability, as he hit his head on several 
occasions while in service.  As there is a "buddy 
statement" corroborating the Veteran's report that he hit 
his head when he fell out of his bunk, the Board accepts as 
true that the Veteran hit his head on at least one occasion, 
if not more, while in service.

A review of the Veteran's service treatment records is 
negative for evidence of the Veteran injuring his head or 
experiencing any head trauma or seizures, however.  The 
Veteran's entrance examination in August 1970 shows no 
reports of head injuries or seizures.  The service treatment 
records show no injures regarding the Veteran's head and show 
no complaints, findings or diagnosis of a head injury or 
seizures.  The Veteran's separation examination dated in 
October 1974 also makes no mention of any neurological 
findings, seizures or complaints regarding the Veteran's 
head.

Post service medical records dated in October 2005 report 
that the Veteran's seizures began in 1998.  A letter from Dr. 
N.B. dated in June 2001, stated that the Veteran had been 
under his care since July 2000 and received a diagnosis of 
idiopathic complex partial seizures (a type of adult onset 
epilepsy).  The Veteran was hospitalized in July 2002 for 
ongoing seizures and petite mal was diagnosed.  July 2005 
records correlate the Veteran's seizures with stressful 
triggers.  October 2005 records diagnose complex partial 
epilepsy.  December 2005 medical records state that given the 
Veteran's history of poly-substance abuse and current mental 
health treatment, his episodes are more likely sleep of fugue 
states.  

A review of the evidence of record shows no injuries incurred 
in service and no findings on the Veteran's separation 
examination.  There is no medical nexus opinion of record 
which links the Veteran's seizures with his service.  
Moreover, the Veteran's seizures have been linked to adult 
onset epilepsy, poly-substance abuse and stress.  No opinion 
links the Veteran's seizures to a head injury.    

The Board is cognizant of the Veteran's general assertions, 
maintaining that his seizures are due to his injuries in 
service.  It also notes that, when the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  In this case, continuity of 
symptomatology has not been demonstrated.  In fact, the 
earliest medical evidence showing treatment for seizures is 
in 1998, over 20 years after the Veteran separated from 
service.  There is no continuity of symptomatology.  The lack 
of any post-service medical evidence until 1998 is highly 
probative.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The Board has carefully considered the Veteran's statements 
that relate his seizures to service.  In this regard, the 
Board notes there is no competent and credible medical 
opinion of record attesting to such.  Additionally, with 
respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the Veteran is not competent to state his 
seizure disability is related to his service.  Most 
importantly in the case, the Veteran has failed to provide 
any medical evidence of a disability related to service, 
whereas the medical records provide evidence against this 
claim, indicating problems did not begin until over 20 years 
after service.  The Veteran's statements to VA are of limited 
or no probative value. 

In the absence of any credible medical evidence linking the 
Veteran's current diagnosis to service, service connection 
for seizures is not warranted. 

PTSD

The Veteran contends that he is entitled to service 
connection for PTSD due to stressors in service, which caused 
him emotional pain and reduced functioning.  The Veteran 
reported his stressors as follows: being subject to racial 
slurs and discrimination; having pneumonia and being dragged 
out of his bed by a fellow white service member; being placed 
in a brig for three days and only given bread and water; 
bathing and drinking contaminated water; hitting his head on 
the bunk across from him; and watching a fellow sailor's loss 
of both legs on the ship's closed circuit television.  

At the outset, the Board notes that a diagnosis of PTSD is of 
record.  Thus, the crux of this case rests upon medical 
evidence linking the Veteran's PTSD to his service and 
verification of the Veteran's alleged in-service stressors.

The criteria for establishing stressors vary based on whether 
the Veteran's stressors are based upon his engagement in 
combat with the enemy.  If VA determines that the Veteran 
engaged in combat with the enemy and that the alleged 
stressor is related to combat, then the Veteran's lay 
testimony or statements are accepted as conclusive evidence 
of the occurrence of the claimed stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2008).  No further 
development or corroborative evidence is required, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.  Id.

If, however, VA determines that the Veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the Veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the Veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  

The Veteran did not engage in combat with the enemy; thus, 
service records or other independent competent and credible 
evidence are required to corroborate his testimony.  The 
Veteran has wartime service and received the following 
medals: National Defense Service Medal, Vietnam Service 
Medal, Vietnam Campaign Medal, Navy Unity Commendation Medal 
and the First Good Conduct Medal for Period ending November 
1974.  The DD-214, awards and decorations, and the post 
service evidence fail to suggest combat activity.

The Veteran's service treatment records show that upon 
enlistment into service in August 1970, the Veteran did not 
note any depression or anxiety.  The treatment reports are 
void of any psychiatric complaints or treatment.  The 
Veteran's separation examination dated in October 1974 was 
negative for any complaints regarding anxiety or other 
psychiatric problems.  

The record reveals a diagnosis of PTSD dating back to 2005.  
A counseling report dated in May 2005 shows that the Veteran 
recalled experiencing traumatic events in service and avoids 
becoming angry due to an incident in boot camp.  In June 
2006, the examiner stated that PTSD would need to be ruled 
out because of an incident in the military where the Veteran 
witnessed his friend's leg being chopped off on a carrier.  
The Veteran did not have a conclusive diagnosis of PTSD 
subsequent to the 2005 diagnosis.  Prior diagnoses of PTSD do 
not suffice to verify the occurrence of claimed in-service 
stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Just 
because a physician or other health professional accepted the 
Veteran's description of his service experiences as credible 
and diagnosed him as suffering from PTSD does not mean the 
Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept a Veteran's uncorroborated accounts 
of active service, especially when other independent evidence 
of record does not support his assertions.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).  Moreover, there is no medical nexus 
opinion of record which connects the Veteran's PTSD with his 
service.  

The Veteran's reports of his stressors in service also appear 
to be inconsistent.  As previously noted, May 2005 treatment 
records report the Veteran's stressor as an incident in boot 
camp where he was dragged out of bed while suffering from 
pneumonia.  A July 2005 statement by the Veteran reported his 
stressors as watching a fellow serviceman's legs being 
chopped off on closed circuit television due to a cable break 
and bathing in and drinking contaminated water.  In a July 
2005 intake statement from the Vet Center, the Veteran also 
reported gunfire which would shake the ship and now causes 
him to jump when he hears loud unexpected noise; he also 
reported banging his head on an adjacent bunk.  He submitted 
a description of his stressors in March 2007 which included 
having pneumonia and the assistant master-in-arms throwing 
him out of bed to assist in cleaning; being in Fleet Training 
in Millington Tennessee and being attacked by three white 
soldiers; having eczema which covered his entire body and not 
receiving any treatment; experiencing a harsh and tense work 
environment in the aviation maintenance office; being denied 
"extra benefits" which whites were permitted; being forced 
to listen to his music on headphones while whites were 
allowed to listen freely to their music; and general 
discrimination on a daily basis.  The Veteran's May 2009 
statement also reported taking his daughter for treatment and 
being disrespected and working on the ship without proper 
safety equipment.  While some of the Veteran's stressors 
overlap, there are different stressors provided at different 
times with varying amounts of detail. 

With regard to the Veteran's stressor of being sick and being 
dragged out of bed, a review of the service treatment records 
show complaints of nausea and dizziness in 1973, a diagnosis 
of the flu and prescribed bed rest.  However, the Veteran's 
personnel records do not record any fights or brawls and the 
Veteran was consistently found fit for duty.  

A formal finding of a lack of information required to 
corroborate stressors was issued in December 2006.  The 
Veteran has not provided specific dates for his stressors and 
did not provide the names of any people connected with his 
stressors.  The Board does not have sufficient information to 
warrant a remand for Joint Services Records Research Center 
(JSSRC) confirmation.  

A buddy statement from R.L.D. dated in January 2006 reports 
that he witnessed the Veteran fall out of his bunk and injure 
his head.  He also stated that he witnessed numerous 
incidents while in service, but provided no list of incidents 
or details.  The Veteran's wife submitted a statement in 
February 2006 stating that the Veteran was a changed man when 
he returned from service.  In March 2006, the Veteran's 
friend M.N.J. Sr., wrote that he has been friends with the 
Veteran for 20 years and has witnessed changes in his 
personality.  A fellow service member, J.M., wrote in January 
2009 that he was in the Navy and on the USS Hancock for the 
same period of time as the Veteran and also experienced 
racial discrimination.  P.L.S., another fellow service member 
also reported experiencing discrimination from 1971 thru 
1975.  

While the Board does not doubt the veracity of these 
statements, the statements are not of the requisite 
specificity to corroborate the Veteran's assertions.  While 
two fellow service members state that they experienced 
discrimination, they do not attest to observing 
discrimination against the Veteran.  While a friend witnessed 
changes to his personality over a 20-year period, no specific 
incidents of any kind were cited.  While the Veteran's wife 
stated the Veteran was a changed man when he returned from 
service, she provided no specifics regarding any incidents.

Service records do not support any of the Veteran's 
assertion; and a review of the post service medical evidence 
fails to verify the occurrence of any of the Veteran's 
alleged in-service stressors.  While the Veteran submitted 
supporting lay statements from fellow soldiers who witnessed 
discrimination, their accounts were not specific and are 
incapable of verification.  

Given the varying and non-specific assertions of the Veteran; 
the non-specific statements from two of his fellow service 
members and a friend; and the non-specific statement from his 
wife; none of which contains sufficient detail for 
independent corroboration, the Board finds that his 
assertions are of little or no probative value.  

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, because independent competent 
corroboration of the Veteran's alleged in-service stressors 
has not been submitted and there is no medical nexus opinion, 
the preponderance of the evidence weighs heavily against the 
Veteran's claim and the evidence is not in equipoise.  There 
is no reasonable doubt to be resolved in the Veteran's favor 
and service connection for PTSD is not warranted.  

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the Veteran in October 2005 and June 2006, 
prior to the initial adjudication of the claims.  The letters 
notified the Veteran of what information and evidence must be 
submitted to substantiate a claim for service connection.  
The June 2006 letter also included a stressor verification 
letter for the Veteran's claim of PTSD.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters stated it could obtain them for 
him.  Finally, he was told to submit any medical records or 
evidence in his possession that pertained to the claims.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the Veteran's service), the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection 
in the October 2005 and June 2006 letters.  Regarding 
elements (4) and (5) (degree of disability and effective 
date), the Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating and 
effective date in the June 2006 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA treatment records and private medical 
records.  

The Veteran was not examined for the purpose of addressing 
his service connection claims for seizures and PTSD; however, 
given the facts of this case a VA examination is not 
required.  VA's duty to provide a medical examination is not 
triggered unless the record contains competent evidence of a 
current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a disease manifesting during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that seizures and PTSD may be associated with 
service.  The Board finds that the evidence does not reflect 
competent evidence showing a nexus between service and the 
Veteran's seizures and PTSD.  Thus, the evidence does not 
warrant the conclusion that a remand for an examination 
and/or opinion is necessary to decide the claims.  See 38 
C.F.R. § 3.159(c)(4).  Again, the service treatment records 
provide no basis to upon which the claimed disabilities can 
be linked to service.  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of the 
Veteran's claims hinge on what occurred, or more precisely 
what did not occur, during service.  In the absence of 
evidence of an in-service disease or injury, referral of this 
case to obtain an examination and/or an opinion as to the 
etiology of the Veteran's claimed disabilities would, in 
essence, place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  The holding in 
Charles was clearly predicated on the existence of evidence 
of both in-service incurrence and of a current diagnosis.  
Simply stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would not shed any additional light on the matters 
at issue.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

Because the evidence of record is sufficient to make a 
decision on the claims, VA is not required to provide the 
Veteran with a medical examination absent a showing by the 
Veteran of a current disability and an indication of a causal 
connection between the claimed disabilities and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Such is 
not present in this case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for seizures is denied.

Entitlement to service connection for PTSD is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


